Citation Nr: 0628285	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for gall bladder surgery, 
status post cholecystectomy.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


FINDING OF FACT

The veteran's disability is manifested by mild symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for gall 
bladder surgery, status post cholecystectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.6, 4.7, 4.114, Diagnostic Code 7338-7318 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2006.  The veteran was told 
of the requirements to successfully establish a claim for 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the January 2006 
notice letter was subsequently considered by the RO in the 
May 2006 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's treatment records, has been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in February 2002 and January 2006.  The duty to 
notify and assist have been met.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a disorder.  38 U.S.C.A. § 1155 (West 
2002).  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has rated the veteran's gall bladder surgery, status 
post cholecystectomy pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338-7318.  See 38 C.F.R. § 4.27 (2005) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

A noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  The next 
higher evaluation of 10 percent requires a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  A 30 percent rating requires the inguinal 
hernia to be small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  A 60 percent rating will be assigned for an 
inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Code 7338 (2005).  The note that follows provides for an 
additional 10 percent for bilateral involvement provided that 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only, added for the second hernia, if the latter is of 
compensable degree.

Gall bladder removal is rated under Diagnostic Code 7318, 
wherein it is provided that a 0 percent rating is warranted 
when the residuals are nonsymptomatic.  A 10 percent rating 
requires removal of the gall bladder with mild symptoms.  A 
30 percent rating requires removal of the gall bladder with 
severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318 
(2005).

The Board observes that the words "mild" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

The veteran received VA medical treatment for abdominal pain.  
In February 2001, the veteran was treated for complaints of 
abdominal pain, nausea, vomiting, abdominal bloating, and 
increased bowel movement with 4 to 5 stools per day.  He was 
diagnosed as having abdominal pain, etiology unclear; ventral 
hernia; and hypercholesterolemia.  In June 2001, he underwent 
a CT scan of his pelvis, which showed probable fatty 
infiltration of the liver and generalized prominent pancreas 
without definite mass.  In October 2001, x-rays showed 
metallic density in the right upper quadrant with no free air 
obstruction or radio-opaque calculi.  He also underwent a 
kidney ultrasound biopsy in October 2001, which showed small 
sliding hiatal hernia with minor reflux, normal stomach and 
duodenum, post surgical changes with rapid passage of barium, 
and no obstruction or any other abnormality in the small 
bowel.  In December 2001, additional x-rays showed metallic 
density or image artifact in the right upper abdomen.  

In February 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time he complained of 
sharp intermittent abdominal pain that moved around the upper 
abdomen.  He stated that he had this pain since his 
cholecystectomy surgery in 1994.  Physical examination showed 
that the abdomen was soft, nontender with no masses or 
organomegaly with some weakness of the abdominal wall.  The 
veteran was diagnosed as having status post cholecystectomy 
in 1994.

In August 2005, the veteran was treated for complaints of 
fever, chills, bilateral flank pain and dysuria.  

In January 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, he 
complained of nausea and vomiting 3 to 4 times a week, loose 
stools 6 times a day, and consistent and sharp abdominal pain 
with tingling.  Physical examination of the abdomen showed no 
organomegaly, normal bowel sounds, no tenderness, a jagged 
midabdominal scar, and a left upper quadrant scar, no 
rebound.  The examiner stated that it is not unreasonable to 
have atypical gastrointestinal symptoms after a 
cholecystectomy, especially since there was evidence of a 
fluid accumulation after the cholecystectomy.  The examiner 
then opined that the mild to moderate complaints of pain are 
less likely as not caused by or as a result of the 
cholecystectomy as well as adhesions or other post surgical 
changes.  

In a letter dated February 2006, the veteran's private 
physician, Dr. Rhonda A. C, stated that she had been treating 
the veteran since 2001 and since his initial visit, he had 
complained of right sided/epigastic abdominal pain, 
discomfort, etc., since his cholecystectomy in 1994.  Dr. C 
explained that is was not unreasonable for patients who have 
undergone surgery, especially one complicated by bile leak 
and repair of ventral hernia, to have ill-defined abdominal 
complaints.  Over the past years, the veteran's pain had 
escalated and he began to note increasing onset in severity, 
duration, and intensity of pain in 2004.  He did not 
experience pain before the surgery.  The veteran rated the 
pain 7/10 to 10/10.  It was intermittent, but affected his 
eating habits and ability to work.  Dr. C opined that there 
was evidence to support worsening of symptoms of the 
veteran's abdominal pain and that this pain had its onset 
following his cholecystectomy in 1994.  Therefore, it was 
likely a result of the surgery.  

The evidence in this case shows that the veteran has mild 
symptoms as a result of his gall bladder surgery, status post 
cholecystectomy.  The August 2005 VA examiner opined that the 
veteran's current symptoms were not related to his gall 
bladder surgery; however, before giving this opinion, he did 
state that it was not unreasonable to have atypical 
gastrointestinal symptoms after a cholecystectomy, especially 
since there was fluid accumulation.  The examiner did not 
give any reason or basis for his opinion that the veteran's 
symptoms were unrelated to his cholecystectomy.  In fact, he 
gave more support as to why the veteran's symptoms should be 
found related to his cholecystectomy.  Therefore, as this VA 
opinion is unsupported and unclear, the Board finds it to be 
unpersuasive.  

On the other hand, Dr. C specifically concluded that the 
veteran's abdominal symptoms were related the veteran's 
cholecystectomy.  She opined that it was not unreasonable for 
the veteran to have these symptoms after the gall bladder 
surgery, especially since there were complications.  This 
opinion is supported by the August 2005 VA opinion.  As Dr. C 
supported her opinion with a rationale and referred to her 
past treatment of the veteran, the Board finds it to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current abdominal symptoms are 
related to his gall bladder surgery, status post 
cholecystectomy.

As stated above, the veteran's disability is manifested by 
mild to moderate symptoms.  The record shows that he 
consistently complained of having nausea and vomiting 3 to 4 
times a week, loose stools 6 times a day, and consistent 
abdominal pain.  Therefore, the a disability rating of 10 
percent is warranted.

The preponderance of the evidence is against a rating in 
excess of 10 percent.  In order to receive a higher rating 
under Diagnostic Code 7318, the veteran's symptoms must more 
closely approximate severe.  The August 2005 VA examiner 
characterized the veteran's symptoms as mild to moderate, 
which is supported by the veteran's subjective complaints 
during VA treatment and the two VA examinations.  Dr. C 
described the veteran's symptoms more severely stating that 
his pain is rated at minimum 7/10 to 10/10 and that it 
interferes with his ability to eat and work.  However, this 
assertion by Dr. C is not supported by the veteran's 
treatment records.  After carefully reviewing the veteran's 
medical records, the Board finds that his symptoms do not 
more nearly approximate the criteria for a 30 percent rating 
under Diagnostic Code 7318.

In sum, the assertion of pain levels ranging from 7 to 10 on 
a scale of 10 is unsupported by other evidence and is not 
credible.  Far more probative are the clinical findings from 
the 2006 and 2002 VA examinations.  In January 2006, there 
was no organomegaly and no tenderness, despite the veteran's 
complaint of pain.  In July 2002, the examination disclosed 
only some diffuse tenderness and only some guarding.  Such 
findings are far more reliable than a mere grading of a pain 
scale without actual findings to support the conclusion.

The Board also considered a higher rating under Diagnostic 
Code 7338.  There was no evidence of an inguinal hernia when 
the veteran was examined in February 2002 and January 2006, 
although there was evidence of a small hiatal hernia in 
October 2001.  Therefore, the criteria to support a higher 
disability evaluation or a separate compensable evaluation 
under Diagnostic Code 7338 have not been demonstrated.

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that a 10 percent rating is 
warranted for the veteran's gall bladder surgery, status post 
cholecystectomy.  38 C.F.R. § 4.114, Diagnostic Code 7338-
7318.  To this extent, the appeal is granted.


ORDER

Entitlement to a 10 percent rating for gall bladder surgery, 
status post cholecystectomy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


